              Case
              Case 7:18-cr-00581-KMK
                   7:18-cr-00581-KMK Document
                                     Document94
                                              96 Filed
                                                 Filed10/25/20
                                                       10/26/20 Page
                                                                Page11ofof11


                                       LAWRENCE M. FISHE
                                           Attorney at Law
                                            233 Broadway
                                              Suite 2348
                                         New York, NY 10279
                                           (212) 226-5700


 Honorable Judge Kenneth M. Karas                                          October 25, 2020
 United States District Court
 Southern District of New York
 300 Quarropas Street
 White Plains, New York 10601
 VL4ECF

                                                   Re:       United States v. Spyros Panos
                                                             18 CR 581 (KMK)


 Dear Judge Karas:

          In advance of the rapidly approaching November 2, 2020 trial date in the above-
  captioned matter, we respectfully request that the Court order the Government to produce a list
  of the witnesses they intend to call in their case-in-chief. We respectfully submit that that a
  concrete witness list is needed so that we can adequately and efficiently prepare for trial. We
  submit that production of said list by October 27th would be sufficient.


          Therefore, we respectfully request that the Court order the Government to produce a list
  of their witnesses by October 27, 2020.

The Government is either to provide the requested list, or
explain why it will not by 10/28/20.
                                                                    Respectfully Submitted,
So Ordered.
                                                                    - - - -Isl- - - - - - - -
                                                                       Lawrence M. Fisher

10/26/20

  Cc: AUSA Feinzig & AUSA Keenan
